Citation Nr: 1452317	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a temporary total disability rating for total hysterectomy surgery performed in March 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In a May 2013 written statement, the Veteran raises a claim for increased rating   for her cervical spine disability.  It also appears that she is requesting to reopen a claim for service connection for her low back.  Those matters have not been adjudicated by the RO and the Board does not have jurisdiction over them.  They are REFERRED to the RO for appropriate action.  Further, to the extent that, in support of her current claim, the Veteran has alleged that her prior surgery to remove her right ovary, for which she is service-connected, contributed to or otherwise caused her to have a total hysterectomy in March 2010, the Board interprets those statements as a claim for service connection for the hysterectomy as secondary to her service-connected removal of right ovary due to ruptured cysts (previously claimed as ovarian cysts).  That matter is also REFERRED to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the record, the Board finds that remand is necessary for further development of the Veteran's claim for a temporary total rating for total hysterectomy surgery performed in March 2010.

Historically, in a December 2008 rating decision, the Veteran was granted service connection for removal of right ovary due to ruptured cysts (previously claimed     as ovarian cysts).  A subsequent rating decision in March 2009 denied service connection for uterine fibroids.  At issue is essentially whether the total hysterectomy the Veteran underwent in March 2010 was for her service-connected ovarian cysts or nonservice-connected uterine fibroids.

While the Veteran was previously afforded VA gynecological examinations in August 2008 and February 2009, no opinion has yet been obtained following the March 2010 surgery to determine whether it was related to her service-connected disability.  Given the complex nature of this issue, the Board finds that remand is necessary for a medical opinion that specifically considers the records from the March 2010 surgery.  In this regard, while the records surrounding the surgery generally refer to "symptomatic uterine fibroids," the surgery report also notes     the presence of small corpus luteus cyst on the left ovary that was incised, drained, and oversown.  Additionally, the Board notes that a November 2009 VA ultrasound revealed a fibroid "with cystic components consistent with cystic degeneration therein."  Thus, it is unclear whether the surgery was necessitated by or involved treatment related to ovarian cysts, and a medical opinion is necessary.  

Additionally, as it appears that there may be outstanding relevant treatment records, remand is necessary to ensure a complete record.  Available records show that      the Veteran received treatment with Dr. O, who performed the March 2010 hysterectomy, both prior to and after the surgery, and in an April 2010 statement, Dr. O reported treating her the same month.  However, no treatment record from Dr. O dated in April 2010 has been associated with the claims file.  Therefore, any outstanding and relevant records should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated her for ovarian cysts or the March 2010 hysterectomy, to include any outstanding records from Dr. Olagundoye from October 2009 to April 2010, and thereafter if appropriate.  After securing the necessary release, the AOJ should obtain any records which are not duplicates of those already contained in the claims file. 

Additionally, obtain VA treatment records dating since April 2014.

2.  Then, send the claims file to a VA gynecological specialist.  Following review of the claims file, the physician should provide an opinion concerning whether it is at least as likely as not (50 percent probability or greater) that the Veteran's March 2010 total hysterectomy was in any way related to ovarian cysts, for which she underwent removal of right ovary in 2003.

The rationale for any opinion expressed should be set forth.  In providing the opinion, the physician should explain the significance, if any, of the November 2009 ultrasound report references to fibroid with cystic changes, and the treatment of small corpus luteus cyst on the left ovary during the March 2010 hysterectomy.  If the physician determines that a physical examination is necessary to provide the requested information, one should be scheduled, if possible.  

3.  Following completion of the above, the AOJ should review the evidence and determine whether the Veteran's claim may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



